Exhibit 10.3

 

Security Agreement

[g249451ksi001.gif]

 

THIS SECURITY AGREEMENT (this “Agreement”), dated as of October 1, 2008, is made
by the Companies identified as such on the signature pages hereof (each
individually a “Grantor” and collectively, the “Grantors”) in favor of PNC BANK,
NATIONAL ASSOCIATION (the “Bank”), with an address at 1600 Market Street, 22nd
Floor, Philadelphia, PA 19103.

 

Under the terms hereof, the Bank desires to obtain and each Grantor desires to
grant the Bank security for all of the Obligations (as hereinafter defined).

 

NOW, THEREFORE, each Grantor and the Bank, intending to be legally bound, hereby
agree as follows:

 


1.             DEFINITIONS.


 


(A)           “COLLATERAL” SHALL INCLUDE ALL PERSONAL PROPERTY OF EACH GRANTOR,
INCLUDING THE FOLLOWING, ALL WHETHER NOW OWNED OR HEREAFTER ACQUIRED OR ARISING
AND WHEREVER LOCATED:  (I) ACCOUNTS (INCLUDING HEALTH-CARE-INSURANCE RECEIVABLES
AND CREDIT CARD RECEIVABLES); (II) SECURITIES ENTITLEMENTS, SECURITIES ACCOUNTS,
COMMODITY ACCOUNTS, COMMODITY CONTRACTS AND INVESTMENT PROPERTY; (III) DEPOSIT
ACCOUNTS; (IV) INSTRUMENTS (INCLUDING PROMISSORY NOTES); (V) DOCUMENTS
(INCLUDING WAREHOUSE RECEIPTS); (VI) CHATTEL PAPER (INCLUDING ELECTRONIC CHATTEL
PAPER AND TANGIBLE CHATTEL PAPER); (VII) INVENTORY, INCLUDING RAW MATERIALS,
WORK IN PROCESS, OR MATERIALS USED OR CONSUMED IN A GRANTOR’S BUSINESS, ITEMS
HELD FOR SALE OR LEASE OR FURNISHED OR TO BE FURNISHED UNDER CONTRACTS OF
SERVICE, SALE OR LEASE, GOODS THAT ARE RETURNED, RECLAIMED OR REPOSSESSED;
(VIII) GOODS OF EVERY NATURE, INCLUDING STOCK-IN-TRADE, GOODS ON CONSIGNMENT,
STANDING TIMBER THAT IS TO BE CUT AND REMOVED UNDER A CONVEYANCE OR CONTRACT FOR
SALE, THE UNBORN YOUNG OF ANIMALS, CROPS GROWN, GROWING, OR TO BE GROWN,
MANUFACTURED HOMES, COMPUTER PROGRAMS EMBEDDED IN SUCH GOODS AND FARM PRODUCTS;
(IX) EQUIPMENT, INCLUDING MACHINERY, VEHICLES AND FURNITURE; (X) FIXTURES; (XI)
AGRICULTURAL LIENS; (XII) AS-EXTRACTED COLLATERAL; (XIII) COMMERCIAL TORT
CLAIMS, IF ANY, DESCRIBED ON EXHIBIT “A” HERETO; (XIV) LETTER OF CREDIT RIGHTS;
(XV) GENERAL INTANGIBLES, OF EVERY KIND AND DESCRIPTION, INCLUDING PAYMENT
INTANGIBLES, SOFTWARE, COMPUTER INFORMATION, SOURCE CODES, OBJECT CODES, RECORDS
AND DATA, ALL EXISTING AND FUTURE CUSTOMER LISTS, CHOSES IN ACTION, CLAIMS
(INCLUDING CLAIMS FOR INDEMNIFICATION OR BREACH OF WARRANTY), BOOKS, RECORDS,
PATENTS AND PATENT APPLICATIONS, COPYRIGHTS, TRADEMARKS, TRADENAMES,
TRADESTYLES, TRADEMARK APPLICATIONS, GOODWILL, BLUEPRINTS, DRAWINGS, DESIGNS AND
PLANS, TRADE SECRETS, CONTRACTS, LICENSES, LICENSE AGREEMENTS, FORMULAE, TAX AND
ANY OTHER TYPES OF REFUNDS, RETURNED AND UNEARNED INSURANCE PREMIUMS, RIGHTS AND
CLAIMS UNDER INSURANCE POLICIES; (XVI) ALL SUPPORTING OBLIGATIONS OF ALL OF THE
FOREGOING PROPERTY; (XVII) ALL PROPERTY OF EACH GRANTOR NOW OR HEREAFTER IN THE
BANK’S POSSESSION OR IN TRANSIT TO OR FROM, OR UNDER THE CUSTODY OR CONTROL OF,
THE BANK OR ANY AFFILIATE THEREOF; (XVIII) ALL CASH AND CASH EQUIVALENTS
THEREOF; AND (XIX) ALL CASH AND NONCASH PROCEEDS (INCLUDING INSURANCE PROCEEDS)
OF ALL OF THE FOREGOING PROPERTY, ALL PRODUCTS THEREOF AND ALL ADDITIONS AND
ACCESSIONS THERETO, SUBSTITUTIONS THEREFOR AND REPLACEMENTS THEREOF.


 


(B)           “OBLIGATIONS” SHALL INCLUDE ALL LOANS, ADVANCES, DEBTS,
LIABILITIES, OBLIGATIONS, COVENANTS AND DUTIES OWING BY EACH GRANTOR TO THE BANK
UNDER THE LOAN AGREEMENT, DATED AS OF OCTOBER 1, 2008, BY AND BETWEEN NEW
HORIZONS WORLDWIDE, INC. (THE “BORROWER”) AND THE BANK (THE “LOAN AGREEMENT”),
THE COMMITTED LINE OF CREDIT NOTE, DATED AS OF OCTOBER 1, 2008, MADE BY THE
BORROWER IN FAVOR OF THE BANK,

 

--------------------------------------------------------------------------------


 


THE GUARANTY AND SURETYSHIP AGREEMENT, DATED AS OF OCTOBER 1, 2008, BY AND
BETWEEN THE BANK AND THE GRANTORS (OTHER THAN NEW HORIZONS WORLDWIDE, INC.) AND
ANY OTHER RELATED LOAN DOCUMENTS (COLLECTIVELY, THE “LOAN DOCUMENTS”), OF ANY
KIND OR NATURE, PRESENT OR FUTURE (INCLUDING ANY INTEREST ACCRUING THEREON AFTER
MATURITY, OR AFTER THE FILING OF ANY PETITION IN BANKRUPTCY, OR THE COMMENCEMENT
OF ANY INSOLVENCY, REORGANIZATION OR LIKE PROCEEDING RELATING TO A GRANTOR,
WHETHER OR NOT A CLAIM FOR POST-FILING OR POST-PETITION INTEREST IS ALLOWED IN
SUCH PROCEEDING), WHETHER DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, JOINT OR
SEVERAL, DUE OR TO BECOME DUE, NOW EXISTING OR HEREAFTER ARISING; AND ANY
AMENDMENTS, EXTENSIONS, RENEWALS AND INCREASES OF OR TO ANY OF THE FOREGOING,
AND ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF THE BANK INCURRED IN THE
DOCUMENTATION, NEGOTIATION, MODIFICATION, ENFORCEMENT, COLLECTION AND OTHERWISE
IN CONNECTION WITH ANY OF THE FOREGOING, INCLUDING ATTORNEYS’ FEES AND EXPENSES.


 


(C)           “UCC” MEANS THE UNIFORM COMMERCIAL CODE, AS ADOPTED AND ENACTED
AND AS IN EFFECT FROM TIME TO TIME IN THE STATE WHOSE LAW GOVERNS PURSUANT TO
THE SECTION OF THIS AGREEMENT ENTITLED “GOVERNING LAW AND JURISDICTION.”  TERMS
USED HEREIN WHICH ARE DEFINED IN THE UCC AND NOT OTHERWISE DEFINED HEREIN SHALL
HAVE THE RESPECTIVE MEANINGS ASCRIBED TO SUCH TERMS IN THE UCC. TO THE EXTENT
THE DEFINITION OF ANY CATEGORY OR TYPE OF COLLATERAL IS MODIFIED BY ANY
AMENDMENT, MODIFICATION OR REVISION TO THE UCC, SUCH MODIFIED DEFINITION WILL
APPLY AUTOMATICALLY AS OF THE DATE OF SUCH AMENDMENT, MODIFICATION OR REVISION.


 


2.             GRANT OF SECURITY INTEREST.  TO SECURE THE OBLIGATIONS, EACH
GRANTOR, HEREBY ASSIGNS AND GRANTS TO THE BANK, AS SECURED PARTY, A CONTINUING
LIEN ON AND SECURITY INTEREST IN THE COLLATERAL.


 


3.             CHANGE IN NAME OR LOCATIONS.  EACH GRANTOR HEREBY AGREES THAT IF
THE LOCATION OF THE COLLATERAL CHANGES FROM THE LOCATIONS LISTED ON EXHIBIT “A”
HERETO AND MADE PART HEREOF, OR IF SUCH GRANTOR CHANGES ITS NAME, ITS TYPE OF
ORGANIZATION, ITS STATE OF ORGANIZATION (IF SUCH GRANTOR IS A REGISTERED
ORGANIZATION), ITS CHIEF EXECUTIVE OFFICE (IF SUCH GRANTOR IS A GENERAL
PARTNERSHIP OR NON-REGISTERED ORGANIZATION) OR ESTABLISHES A NAME IN WHICH IT
MAY DO BUSINESS THAT IS NOT LISTED AS A TRADENAME ON EXHIBIT “A” HERETO, SUCH
GRANTOR WILL IMMEDIATELY NOTIFY THE BANK IN WRITING OF THE ADDITIONS OR CHANGES.


 


4.             REPRESENTATIONS AND WARRANTIES.  EACH GRANTOR REPRESENTS,
WARRANTS AND COVENANTS TO SECURED PARTY THAT: (A) ALL INFORMATION, INCLUDING ITS
TYPE OF ORGANIZATION, JURISDICTION OF ORGANIZATION, CHIEF EXECUTIVE OFFICE, AND
(FOR INDIVIDUALS ONLY) PRINCIPAL RESIDENCE ARE AS SET FORTH ON EXHIBIT “A”
HERETO AND ARE TRUE AND CORRECT ON THE DATE HEREOF; (B) DEBTOR HAS GOOD,
MARKETABLE AND INDEFEASIBLE TITLE TO THE COLLATERAL, HAS NOT MADE ANY PRIOR
SALE, PLEDGE, ENCUMBRANCE, ASSIGNMENT OR OTHER DISPOSITION OF ANY OF THE
COLLATERAL, AND THE COLLATERAL IS FREE FROM ALL ENCUMBRANCES AND RIGHTS OF
SETOFF OF ANY KIND EXCEPT PERMITTED LIEN (AS DEFINED IN THE LOAN AGREEMENT) AND
THE LIENS IN FAVOR OF SECURED PARTY CREATED BY THIS AGREEMENT; (C) EXCEPT FOR
PERMITTED LIENS OR AS OTHERWISE HEREIN PROVIDED, DEBTOR WILL NOT HEREAFTER
WITHOUT SECURED PARTY’S PRIOR WRITTEN CONSENT SELL, PLEDGE, ENCUMBER, ASSIGN OR
OTHERWISE DISPOSE OF ANY OF THE COLLATERAL OR PERMIT ANY RIGHT OF SETOFF, LIEN
OR SECURITY INTEREST TO EXIST THEREON EXCEPT TO SECURED PARTY; (D) DEBTOR WILL
DEFEND THE COLLATERAL AGAINST ALL CLAIMS AND DEMANDS OF ALL PERSONS AT ANY TIME
CLAIMING THE SAME OR ANY INTEREST THEREIN;  (E) EACH ACCOUNT AND GENERAL
INTANGIBLE, IF INCLUDED IN THE DEFINITION OF COLLATERAL, IS GENUINE AND
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS AND DEBTOR WILL DEFEND THE SAME AGAINST
ALL CLAIMS, DEMANDS, SETOFFS AND COUNTERCLAIMS AT ANY TIME ASSERTED; AND (F) AT
THE TIME ANY ACCOUNT OR GENERAL INTANGIBLE BECOMES SUBJECT TO THIS AGREEMENT,
SUCH ACCOUNT OR GENERAL INTANGIBLE WILL BE A GOOD AND VALID ACCOUNT REPRESENTING
A BONA FIDE SALE OF GOODS OR SERVICES BY DEBTOR AND SUCH GOODS WILL HAVE BEEN
SHIPPED TO THE RESPECTIVE ACCOUNT DEBTORS OR THE SERVICES WILL HAVE BEEN
PERFORMED FOR THE RESPECTIVE ACCOUNT DEBTORS, AND NO SUCH ACCOUNT OR GENERAL
INTANGIBLE WILL BE SUBJECT TO ANY CLAIM FOR CREDIT, ALLOWANCE OR ADJUSTMENT BY
ANY ACCOUNT DEBTOR OR ANY SETOFF, DEFENSE OR COUNTERCLAIM.

 

2

--------------------------------------------------------------------------------


 


5.             GRANTORS’ COVENANTS.  EACH GRANTOR COVENANTS THAT IT SHALL:


 


(A)           FROM TIME TO TIME AND AT ALL REASONABLE TIMES ALLOW THE BANK, BY
OR THROUGH ANY OF ITS OFFICERS, AGENTS, ATTORNEYS, OR ACCOUNTANTS, TO EXAMINE OR
INSPECT THE COLLATERAL, AND OBTAIN VALUATIONS AND AUDITS OF THE COLLATERAL, AT
SUCH GRANTOR’S EXPENSE, WHEREVER LOCATED.  EACH GRANTOR SHALL DO, OBTAIN, MAKE,
EXECUTE AND DELIVER ALL SUCH ADDITIONAL AND FURTHER ACTS, THINGS, DEEDS,
ASSURANCES AND INSTRUMENTS AS THE BANK MAY REQUIRE TO VEST IN AND ASSURE TO THE
BANK ITS RIGHTS HEREUNDER AND IN OR TO THE COLLATERAL, AND THE PROCEEDS THEREOF,
PROVIDED, HOWEVER, THAT WITH RESPECT TO ANY AGREEMENTS TO BE ENTERED INTO BY
THIRD PARTIES, INCLUDING WAIVERS FROM LANDLORDS, WAREHOUSEMEN AND MORTGAGEES,
GRANTORS SHALL BE REQUIRED TO USE GOOD FAITH AND COMMERCIALLY REASONABLE EFFORTS
TO OBTAIN SUCH EXECUTED AGREEMENTS.  EACH GRANTOR AGREES THAT, UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE BANK HAS THE
RIGHT TO NOTIFY (ON INVOICES OR OTHERWISE) ACCOUNT DEBTORS AND OTHER OBLIGORS OR
PAYORS ON ANY COLLATERAL OF ITS ASSIGNMENT TO THE BANK, AND THAT ALL PAYMENTS
THEREON SHOULD BE MADE DIRECTLY TO THE BANK, AND THAT THE BANK HAS FULL POWER
AND AUTHORITY TO COLLECT, COMPROMISE, ENDORSE, SELL OR OTHERWISE DEAL WITH THE
COLLATERAL IN ITS OWN NAME OR THAT OF SUCH GRANTOR;


 


(B)           KEEP THE COLLATERAL IN GOOD ORDER AND REPAIR AT ALL TIMES AND
IMMEDIATELY NOTIFY THE BANK OF ANY EVENT CAUSING A MATERIAL LOSS OR DECLINE IN
VALUE OF THE COLLATERAL, WHETHER OR NOT COVERED BY INSURANCE, AND THE AMOUNT OF
SUCH LOSS OR DEPRECIATION;


 


(C)           ONLY USE OR PERMIT THE COLLATERAL TO BE USED IN ACCORDANCE WITH
ALL APPLICABLE AND MATERIAL FEDERAL, STATE, COUNTY AND MUNICIPAL LAWS AND
REGULATIONS; AND


 


(D)           HAVE AND MAINTAIN INSURANCE AT ALL TIMES WITH RESPECT TO ALL
COLLATERAL AGAINST RISKS OF FIRE (INCLUDING SO-CALLED EXTENDED COVERAGE), THEFT,
SPRINKLER LEAKAGE, AND OTHER RISKS (INCLUDING RISK OF FLOOD IF ANY COLLATERAL IS
MAINTAINED AT A LOCATION IN A FLOOD HAZARD ZONE) AS THE BANK MAY REQUIRE, IN
SUCH FORM, IN SUCH AMOUNT, FOR SUCH PERIOD AND WRITTEN BY SUCH COMPANIES AS MAY
BE SATISFACTORY TO THE BANK IN ITS SOLE DISCRETION.  EACH SUCH CASUALTY
INSURANCE POLICY SHALL CONTAIN A STANDARD LENDER’S LOSS PAYABLE CLAUSE ISSUED IN
FAVOR OF THE BANK UNDER WHICH ALL LOSSES THEREUNDER SHALL BE PAID TO THE BANK AS
THE BANK’S INTERESTS MAY APPEAR.  SUCH POLICIES SHALL EXPRESSLY PROVIDE THAT THE
REQUISITE INSURANCE CANNOT BE ALTERED OR CANCELED WITHOUT AT LEAST THIRTY (30)
DAYS PRIOR WRITTEN NOTICE TO THE BANK AND SHALL INSURE THE BANK NOTWITHSTANDING
THE ACT OR NEGLECT OF SUCH GRANTOR.  UPON THE BANK’S DEMAND, EACH GRANTOR SHALL
FURNISH THE BANK WITH DUPLICATE ORIGINAL POLICIES OF INSURANCE OR SUCH OTHER
EVIDENCE OF INSURANCE AS THE BANK MAY REQUIRE.  IN THE EVENT OF FAILURE TO
PROVIDE INSURANCE AS HEREIN PROVIDED, THE BANK MAY, AT ITS OPTION, OBTAIN SUCH
INSURANCE AND THE APPLICABLE GRANTOR SHALL PAY TO THE BANK, ON DEMAND, THE COST
THEREOF.  PROCEEDS OF INSURANCE MAY BE APPLIED BY THE BANK TO REDUCE THE
OBLIGATIONS OR TO REPAIR OR REPLACE COLLATERAL, ALL IN THE BANK’S SOLE
DISCRETION.


 


6.             NEGATIVE PLEDGE; NO TRANSFER.  THE GRANTORS WILL NOT SELL OR
OFFER TO SELL OR OTHERWISE TRANSFER OR GRANT OR ALLOW THE IMPOSITION OF A LIEN
OR SECURITY INTEREST UPON THE COLLATERAL (EXCEPT FOR PERMITTED LIENS AND SALES
OF INVENTORY AND COLLECTIONS OF ACCOUNTS IN THE GRANTORS’ ORDINARY COURSE OF
BUSINESS), WILL NOT ALLOW ANY THIRD PARTY TO GAIN CONTROL OF ALL OR ANY PART OF
THE COLLATERAL, AND WILL NOT USE ANY PORTION THEREOF IN ANY MANNER INCONSISTENT
WITH THIS AGREEMENT OR WITH THE TERMS AND CONDITIONS OF ANY POLICY OF INSURANCE
THEREON.


 


7.             COVENANTS FOR ACCOUNTS.  IF ACCOUNTS ARE INCLUDED IN THE
DEFINITION OF COLLATERAL:


 


(A)           EACH GRANTOR WILL, ON THE BANK’S DEMAND, MAKE NOTATIONS ON ITS
BOOKS AND RECORDS SHOWING THE BANK’S SECURITY INTEREST AND MAKE AVAILABLE TO THE
BANK SHIPPING AND DELIVERY RECEIPTS EVIDENCING THE SHIPMENT OF THE GOODS THAT
GAVE RISE TO AN ACCOUNT, COMPLETION CERTIFICATES OR OTHER PROOF OF THE
SATISFACTORY PERFORMANCE OF SERVICES THAT GAVE RISE TO AN ACCOUNT, A COPY OF THE
INVOICE FOR EACH

 

3

--------------------------------------------------------------------------------


 


ACCOUNT AND COPIES OF ANY WRITTEN CONTRACT OR ORDER FROM WHICH AN ACCOUNT
AROSE.  EACH GRANTOR SHALL PROMPTLY NOTIFY THE BANK IF AN ACCOUNT BECOMES
EVIDENCED OR SECURED BY AN INSTRUMENT OR CHATTEL PAPER AND UPON THE BANK’S
REQUEST, WILL PROMPTLY DELIVER ANY SUCH INSTRUMENT OR CHATTEL PAPER TO THE BANK,
INCLUDING ANY LETTER OF CREDIT DELIVERED TO SUCH GRANTOR TO SUPPORT A SHIPMENT
OF INVENTORY BY SUCH GRANTOR.


 


(B)           EACH GRANTOR WILL PROMPTLY ADVISE THE BANK WHENEVER AN ACCOUNT
DEBTOR REFUSES TO RETAIN OR RETURNS ANY GOODS FROM THE SALE OF WHICH AN ACCOUNT
AROSE AND WILL COMPLY WITH ANY INSTRUCTIONS THAT THE BANK MAY GIVE REGARDING THE
SALE OR OTHER DISPOSITION OF SUCH RETURNS.  FROM TIME TO TIME WITH SUCH
FREQUENCY AS THE BANK MAY REQUEST, EACH GRANTOR WILL REPORT TO THE BANK ALL
CREDITS GIVEN TO ACCOUNT DEBTORS ON ALL ACCOUNTS.


 


(C)           EACH GRANTOR WILL IMMEDIATELY NOTIFY THE BANK IF ANY ACCOUNT IN AN
OUTSTANDING AMOUNT AT ANY TIME IN EXCESS OF $250,000 ARISES OUT OF CONTRACTS
WITH THE UNITED STATES OR ANY DEPARTMENT, AGENCY OR INSTRUMENTALITY THEREOF, AND
WILL EXECUTE ANY INSTRUMENTS AND TAKE ANY STEPS REQUIRED BY THE BANK SO THAT ALL
MONIES DUE AND TO BECOME DUE UNDER SUCH CONTRACT SHALL BE ASSIGNED TO THE BANK
AND NOTICE OF THE ASSIGNMENT GIVEN TO AND ACKNOWLEDGED BY THE APPROPRIATE
GOVERNMENT AGENCY OR AUTHORITY UNDER THE FEDERAL ASSIGNMENT OF CLAIMS ACT.


 


(D)           AT ANY TIME AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, AND
WITHOUT NOTICE TO THE GRANTORS, THE BANK MAY DIRECT ANY PERSONS WHO ARE INDEBTED
TO A GRANTOR ON ANY COLLATERAL CONSISTING OF ACCOUNTS OR GENERAL INTANGIBLES TO
MAKE PAYMENT DIRECTLY TO THE BANK OF THE AMOUNTS DUE.  THE BANK IS AUTHORIZED TO
COLLECT, COMPROMISE, ENDORSE AND SELL ANY SUCH COLLATERAL IN ITS OWN NAME OR IN
SUCH GRANTOR’S NAME AND TO GIVE RECEIPTS TO SUCH ACCOUNT DEBTORS FOR ANY SUCH
PAYMENTS AND THE ACCOUNT DEBTORS WILL BE PROTECTED IN MAKING SUCH PAYMENTS TO
THE BANK.  UPON THE BANK’S WRITTEN REQUEST, EACH GRANTOR WILL ESTABLISH WITH THE
BANK AND MAINTAIN A LOCKBOX ACCOUNT (“LOCKBOX”) WITH THE BANK AND A DEPOSITORY
ACCOUNT(S) (“CASH COLLATERAL ACCOUNT”) WITH THE BANK SUBJECT TO THE PROVISIONS
OF THIS SUBPARAGRAPH AND SUCH OTHER RELATED AGREEMENTS AS THE BANK MAY REQUIRE,
AND EACH GRANTOR SHALL NOTIFY ITS ACCOUNT DEBTORS TO REMIT PAYMENTS DIRECTLY TO
THE LOCKBOX.  THEREAFTER, FUNDS COLLECTED IN THE LOCKBOX SHALL BE TRANSFERRED TO
THE CASH COLLATERAL ACCOUNT, AND FUNDS IN THE CASH COLLATERAL ACCOUNT SHALL BE
APPLIED BY THE BANK, DAILY, TO REDUCE THE OUTSTANDING OBLIGATIONS.


 


8.             FURTHER ASSURANCES.  BY ITS SIGNATURE HEREON, EACH GRANTOR HEREBY
IRREVOCABLY AUTHORIZES THE BANK TO EXECUTE (ON BEHALF OF SUCH GRANTOR) AND FILE
AGAINST EACH GRANTOR ONE OR MORE FINANCING, CONTINUATION OR AMENDMENT STATEMENTS
PURSUANT TO THE UCC IN FORM SATISFACTORY TO THE BANK, AND SUCH GRANTOR WILL PAY
THE COST OF PREPARING AND FILING THE SAME IN ALL JURISDICTIONS IN WHICH SUCH
FILING IS DEEMED BY THE BANK TO BE NECESSARY OR DESIRABLE IN ORDER TO PERFECT,
PRESERVE AND PROTECT ITS SECURITY INTERESTS.  IF REQUIRED BY THE BANK, EACH
GRANTOR WILL EXECUTE ALL DOCUMENTATION NECESSARY FOR THE BANK TO OBTAIN AND
MAINTAIN PERFECTION OF ITS SECURITY INTERESTS IN THE COLLATERAL.  AT THE BANK’S
REQUEST, EACH GRANTOR WILL EXECUTE, IN FORM SATISFACTORY TO THE BANK, A RIDER TO
SECURITY AGREEMENT - COPYRIGHTS (IF ANY COLLATERAL CONSISTS OF REGISTERED OR
UNREGISTERED COPYRIGHTS), A RIDER TO SECURITY AGREEMENT - PATENTS (IF ANY
COLLATERAL CONSISTS OF PATENTS OR PATENT APPLICATIONS), A RIDER TO SECURITY
AGREEMENT - TRADEMARKS (IF ANY COLLATERAL CONSISTS OF TRADEMARKS, TRADENAMES,
TRADESTYLES OR TRADEMARK APPLICATIONS).  IF ANY COLLATERAL CONSISTS OF LETTER OF
CREDIT RIGHTS, ELECTRONIC CHATTEL PAPER, DEPOSIT ACCOUNTS OR SUPPORTING
OBLIGATIONS NOT MAINTAINED WITH THE BANK OR ONE OF ITS AFFILIATES, OR ANY
SECURITIES ENTITLEMENT, SECURITIES ACCOUNT, COMMODITIES ACCOUNT, COMMODITIES
CONTRACT OR OTHER INVESTMENT PROPERTY, THEN AT THE BANK’S REQUEST EACH GRANTOR
WILL EXECUTE, AND WILL USE GOOD FAITH AND COMMERCIALLY REASONABLE EFFORTS TO
CAUSE THE DEPOSITORY INSTITUTION OR SECURITIES INTERMEDIARY UPON WHOSE BOOKS AND
RECORDS THE OWNERSHIP INTEREST OF SUCH GRANTOR IN SUCH COLLATERAL APPEARS, TO
EXECUTE SUCH PLEDGE AGREEMENTS, NOTIFICATION AND CONTROL AGREEMENTS OR OTHER
AGREEMENTS AS THE BANK DEEMS NECESSARY IN ORDER TO PERFECT, PRIORITIZE AND
PROTECT ITS SECURITY INTEREST IN SUCH COLLATERAL (EACH, A “COLLATERAL SECURITY
AGREEMENT,” AND COLLECTIVELY,

 

4

--------------------------------------------------------------------------------


 


“COLLATERAL SECURITY AGREEMENTS”), IN EACH CASE IN A FORM SATISFACTORY TO THE
BANK.  IF A GRANTOR IS UNABLE TO PROVIDE OR CAUSE TO BE PROVIDED A COLLATERAL
SECURITY AGREEMENT AS REQUIRED BY THE IMMEDIATELY PRECEDING SENTENCE, SUCH
GRANTOR SHALL TAKE OR CAUSE TO BE TAKEN SUCH ALTERNATIVE ACTIONS, INCLUDING
OPENING ADDITIONAL DEPOSIT ACCOUNTS OR SECURITIES ACCOUNTS WITH OTHER DEPOSITORY
INSTITUTIONS OR SECURITIES INTERMEDIARIES, AS MAY BE REQUIRED IN ORDER TO ENABLE
THE BANK TO HAVE A PERFECTED SECURITY INTEREST IN SUCH COLLATERAL.


 


9.             EVENTS OF DEFAULT.  THE GRANTORS SHALL, AT THE BANK’S OPTION, BE
IN DEFAULT UNDER THIS AGREEMENT UPON THE HAPPENING OF ANY OF THE FOLLOWING
EVENTS OR CONDITIONS (EACH, AN “EVENT OF DEFAULT”):  (A) ANY EVENT OF DEFAULT
(AS DEFINED IN ANY OF THE OBLIGATIONS); (B) DEMAND BY THE BANK UNDER ANY OF THE
OBLIGATIONS THAT HAVE A DEMAND FEATURE; (C) THE FAILURE BY A GRANTOR TO PERFORM
ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT; (D) MATERIAL FALSITY, INACCURACY OR
BREACH BY A GRANTOR OF ANY WRITTEN WARRANTY, REPRESENTATION OR STATEMENT MADE OR
FURNISHED TO THE BANK BY OR ON BEHALF OF SUCH GRANTOR; (E) AN UNINSURED MATERIAL
LOSS, THEFT, DAMAGE, OR DESTRUCTION TO ANY OF THE COLLATERAL, OR THE ENTRY OF
ANY JUDGMENT AGAINST A GRANTOR OR ANY LIEN AGAINST OR THE MAKING OF ANY LEVY,
SEIZURE OR ATTACHMENT OF OR ON THE COLLATERAL; (F) EXCEPT WITH RESPECT TO THE
PERMITTED LIENS OR AS OTHERWISE SET FORTH HEREIN, THE FAILURE OF THE BANK TO
HAVE A PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE COLLATERAL; OR
(G) GRANTOR DIRECTLY OR INDIRECTLY ENGAGES IN ACTIVITY WHICH IS REASONABLY
LIKELY TO RESULT IN THE FORFEITURE OF ANY PROPERTY OF A GRANTOR TO ANY
GOVERNMENTAL ENTITY, FEDERAL, STATE OR LOCAL.


 


10.           REMEDIES.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY
SUCH EVENT OF DEFAULT, THE BANK MAY DECLARE ALL OBLIGATIONS SECURED HEREBY
IMMEDIATELY DUE AND PAYABLE AND SHALL HAVE, IN ADDITION TO ANY REMEDIES PROVIDED
HEREIN OR BY ANY APPLICABLE LAW OR IN EQUITY, ALL THE REMEDIES OF A SECURED
PARTY UNDER THE UCC. THE BANK’S REMEDIES INCLUDE, BUT ARE NOT LIMITED TO, THE
RIGHT TO (A) PEACEABLY BY ITS OWN MEANS OR WITH JUDICIAL ASSISTANCE ENTER A
GRANTOR’S PREMISES AND TAKE POSSESSION OF THE COLLATERAL WITHOUT PRIOR NOTICE TO
SUCH GRANTOR OR THE OPPORTUNITY FOR A HEARING, (B) RENDER THE COLLATERAL
UNUSABLE, (C) DISPOSE OF THE COLLATERAL ON A GRANTOR’S PREMISES, (D) REQUIRE A
GRANTOR TO ASSEMBLE THE COLLATERAL AND MAKE IT AVAILABLE TO THE BANK AT A PLACE
DESIGNATED BY THE BANK, AND (E) NOTIFY THE UNITED STATES POSTAL SERVICE TO SEND
A GRANTOR’S MAIL TO THE BANK.  UNLESS THE COLLATERAL IS PERISHABLE OR THREATENS
TO DECLINE SPEEDILY IN VALUE OR IS OF A TYPE CUSTOMARILY SOLD ON A RECOGNIZED
MARKET, THE BANK WILL GIVE SUCH GRANTOR REASONABLE NOTICE OF THE TIME AND PLACE
OF ANY PUBLIC SALE THEREOF OR OF THE TIME AFTER WHICH ANY PRIVATE SALE OR ANY
OTHER INTENDED DISPOSITION THEREOF IS TO BE MADE.  THE REQUIREMENTS OF
COMMERCIALLY REASONABLE NOTICE SHALL BE MET IF SUCH NOTICE IS SENT TO SUCH
GRANTOR AT LEAST TEN (10) DAYS BEFORE THE TIME OF THE INTENDED SALE OR
DISPOSITION.  EXPENSES OF RETAKING, HOLDING, PREPARING FOR DISPOSITION,
DISPOSING OR THE LIKE SHALL INCLUDE THE BANK’S REASONABLE OUT-OF-POCKET
ATTORNEYS’ FEES AND LEGAL EXPENSES, INCURRED OR EXPENDED BY THE BANK TO ENFORCE
ANY PAYMENT DUE IT UNDER THIS AGREEMENT EITHER AS AGAINST A GRANTOR, OR IN THE
PROSECUTION OR DEFENSE OF ANY ACTION, OR CONCERNING ANY MATTER GROWING OUT OF OR
CONNECTION WITH THE SUBJECT MATTER OF THIS AGREEMENT AND THE COLLATERAL PLEDGED
HEREUNDER.  EACH GRANTOR WAIVES ALL RELIEF FROM ALL APPRAISEMENT OR EXEMPTION
LAWS NOW IN FORCE OR HEREAFTER ENACTED.


 


11.           POWER OF ATTORNEY.  EACH GRANTOR DOES HEREBY MAKE, CONSTITUTE AND
APPOINT ANY OFFICER OR AGENT OF THE BANK AS SUCH GRANTOR’S TRUE AND LAWFUL
ATTORNEY-IN-FACT, EFFECTIVE UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, WITH POWER TO (A) ENDORSE THE NAME OF SUCH GRANTOR OR ANY OF
SUCH GRANTOR’S OFFICERS OR AGENTS UPON ANY NOTES, CHECKS, DRAFTS, MONEY ORDERS,
OR OTHER INSTRUMENTS OF PAYMENT OR COLLATERAL THAT MAY COME INTO THE BANK’S
POSSESSION IN FULL OR PART PAYMENT OF ANY OBLIGATIONS; (B) SUE FOR, COMPROMISE,
SETTLE AND RELEASE ALL CLAIMS AND DISPUTES WITH RESPECT TO, THE COLLATERAL; AND
(C) SIGN, FOR SUCH GRANTOR, SUCH DOCUMENTATION REQUIRED BY THE UCC, OR
SUPPLEMENTAL INTELLECTUAL PROPERTY SECURITY AGREEMENTS; GRANTING TO SUCH
GRANTOR’S SAID ATTORNEY FULL POWER TO DO ANY AND ALL THINGS NECESSARY TO BE DONE
IN AND ABOUT THE PREMISES AS FULLY AND EFFECTUALLY AS SUCH GRANTOR MIGHT OR
COULD DO.  EACH GRANTOR HEREBY RATIFIES ALL THAT SAID ATTORNEY SHALL LAWFULLY DO
OR CAUSE TO BE DONE BY VIRTUE HEREOF.  THIS POWER OF ATTORNEY IS COUPLED WITH AN
INTEREST, AND IS IRREVOCABLE.

 

5

--------------------------------------------------------------------------------


 


12.           PAYMENT OF EXPENSES.  AT ITS OPTION, THE BANK MAY DISCHARGE TAXES,
LIENS, SECURITY INTERESTS OR SUCH OTHER ENCUMBRANCES AS MAY ATTACH TO THE
COLLATERAL, MAY PAY FOR REQUIRED INSURANCE ON THE COLLATERAL AND MAY PAY FOR THE
MAINTENANCE, APPRAISAL OR REAPPRAISAL, AND PRESERVATION OF THE COLLATERAL, AS
DETERMINED BY THE BANK TO BE NECESSARY.  THE GRANTORS WILL REIMBURSE THE BANK ON
DEMAND FOR ANY PAYMENT SO MADE OR ANY EXPENSE INCURRED BY THE BANK PURSUANT TO
THE FOREGOING AUTHORIZATION, AND THE COLLATERAL ALSO WILL SECURE ANY ADVANCES OR
PAYMENTS SO MADE OR EXPENSES SO INCURRED BY THE BANK.


 


13.           NOTICES.  ALL NOTICES, DEMANDS, REQUESTS, CONSENTS, APPROVALS AND
OTHER COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER (“NOTICES”) MUST BE IN
WRITING AND WILL BE EFFECTIVE UPON RECEIPT.  NOTICES MAY BE GIVEN IN ANY MANNER
TO WHICH THE PARTIES MAY SEPARATELY AGREE, INCLUDING ELECTRONIC MAIL.  WITHOUT
LIMITING THE FOREGOING, FIRST-CLASS MAIL, FACSIMILE TRANSMISSION AND COMMERCIAL
COURIER SERVICE ARE HEREBY AGREED TO AS ACCEPTABLE METHODS FOR GIVING NOTICES. 
REGARDLESS OF THE MANNER IN WHICH PROVIDED, NOTICES MAY BE SENT TO A PARTY’S
ADDRESS AS SET FORTH ABOVE OR TO SUCH OTHER ADDRESS AS ANY PARTY MAY GIVE TO THE
OTHER FOR SUCH PURPOSE IN ACCORDANCE WITH THIS SECTION.


 


14.           PRESERVATION OF RIGHTS.  NO DELAY OR OMISSION ON THE BANK’S PART
TO EXERCISE ANY RIGHT OR POWER ARISING HEREUNDER WILL IMPAIR ANY SUCH RIGHT OR
POWER OR BE CONSIDERED A WAIVER OF ANY SUCH RIGHT OR POWER, NOR WILL THE BANK’S
ACTION OR INACTION IMPAIR ANY SUCH RIGHT OR POWER.  THE BANK’S RIGHTS AND
REMEDIES HEREUNDER ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY OTHER RIGHTS OR
REMEDIES WHICH THE BANK MAY HAVE UNDER OTHER AGREEMENTS, AT LAW OR IN EQUITY.


 


15.           ILLEGALITY.  IF ANY PROVISION CONTAINED IN THIS AGREEMENT SHOULD
BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, IT SHALL NOT AFFECT OR
IMPAIR THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF
THIS AGREEMENT.


 


16.           CHANGES IN WRITING.  NO MODIFICATION, AMENDMENT OR WAIVER OF, OR
CONSENT TO ANY DEPARTURE BY A GRANTOR FROM, ANY PROVISION OF THIS AGREEMENT WILL
BE EFFECTIVE UNLESS MADE IN A WRITING SIGNED BY THE BANK, AND THEN SUCH WAIVER
OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE
FOR WHICH GIVEN.  NO NOTICE TO OR DEMAND ON A GRANTOR WILL ENTITLE SUCH GRANTOR
TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN THE SAME, SIMILAR OR OTHER
CIRCUMSTANCE.


 


17.           ENTIRE AGREEMENT.  THIS AGREEMENT (INCLUDING THE DOCUMENTS AND
INSTRUMENTS REFERRED TO HEREIN) CONSTITUTES THE ENTIRE AGREEMENT AND SUPERSEDES
ALL OTHER PRIOR AGREEMENTS AND UNDERSTANDINGS, BOTH WRITTEN AND ORAL, BETWEEN
THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.


 


18.           COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED IN ANY NUMBER OF
COUNTERPART COPIES AND BY THE PARTIES HERETO ON SEPARATE COUNTERPARTS, BUT ALL
SUCH COPIES SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  DELIVERY OF AN
EXECUTED COUNTERPART OF SIGNATURE PAGE TO THIS AGREEMENT BY FACSIMILE
TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART. 
ANY PARTY SO EXECUTING THIS AGREEMENT BY FACSIMILE TRANSMISSION SHALL PROMPTLY
DELIVER A MANUALLY EXECUTED COUNTERPART, PROVIDED THAT ANY FAILURE TO DO SO
SHALL NOT AFFECT THE VALIDITY OF THE COUNTERPART EXECUTED BY FACSIMILE
TRANSMISSION.


 


19.           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT WILL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE GRANTORS AND THE BANK AND THEIR RESPECTIVE HEIRS,
EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER, THAT THE
GRANTORS MAY NOT ASSIGN THIS AGREEMENT IN WHOLE OR IN PART WITHOUT THE BANK’S
PRIOR WRITTEN CONSENT AND THE BANK AT ANY TIME MAY ASSIGN THIS AGREEMENT IN
WHOLE OR IN PART.


 


20.           INTERPRETATION.  IN THIS AGREEMENT, UNLESS THE BANK AND THE
GRANTORS OTHERWISE AGREE IN WRITING, THE SINGULAR INCLUDES THE PLURAL AND THE
PLURAL THE SINGULAR; WORDS IMPORTING ANY GENDER INCLUDE THE OTHER GENDERS;
REFERENCES TO STATUTES ARE TO BE CONSTRUED AS INCLUDING ALL STATUTORY PROVISIONS
CONSOLIDATING, AMENDING OR REPLACING THE STATUTE REFERRED TO; THE WORD “OR”
SHALL BE DEEMED TO INCLUDE “AND/OR”, THE

 

6

--------------------------------------------------------------------------------


 


WORDS “INCLUDING”, “INCLUDES” AND “INCLUDE” SHALL BE DEEMED TO BE FOLLOWED BY
THE WORDS “WITHOUT LIMITATION”; REFERENCES TO ARTICLES, SECTIONS (OR
SUBDIVISIONS OF SECTIONS) OR EXHIBITS ARE TO THOSE OF THIS AGREEMENT; AND
REFERENCES TO AGREEMENTS AND OTHER CONTRACTUAL INSTRUMENTS SHALL BE DEEMED TO
INCLUDE ALL SUBSEQUENT AMENDMENTS AND OTHER MODIFICATIONS TO SUCH INSTRUMENTS,
BUT ONLY TO THE EXTENT SUCH AMENDMENTS AND OTHER MODIFICATIONS ARE NOT
PROHIBITED BY THE TERMS OF THIS AGREEMENT.  SECTION HEADINGS IN THIS AGREEMENT
ARE INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART
OF THIS AGREEMENT FOR ANY OTHER PURPOSE.  UNLESS OTHERWISE SPECIFIED IN THIS
AGREEMENT, ALL ACCOUNTING TERMS SHALL BE INTERPRETED AND ALL ACCOUNTING
DETERMINATIONS SHALL BE MADE IN ACCORDANCE WITH GAAP.  IF THIS AGREEMENT IS
EXECUTED BY MORE THAN ONE GRANTOR, THE OBLIGATIONS OF SUCH PERSONS OR ENTITIES
WILL BE JOINT AND SEVERAL.


 


21.           INDEMNITY.  EACH GRANTOR AGREES TO INDEMNIFY EACH OF THE BANK,
EACH LEGAL ENTITY, IF ANY, WHO CONTROLS THE BANK AND EACH OF THEIR RESPECTIVE
DIRECTORS, OFFICERS AND EMPLOYEES (THE “INDEMNIFIED PARTIES”) AND TO HOLD EACH
INDEMNIFIED PARTY HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES, LOSSES,
LIABILITIES AND REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING ALL FEES AND
CHARGES OF INTERNAL OR EXTERNAL COUNSEL WITH WHOM ANY INDEMNIFIED PARTY MAY
CONSULT AND ALL EXPENSES OF LITIGATION AND PREPARATION THEREFOR) WHICH ANY
INDEMNIFIED PARTY MAY INCUR OR WHICH MAY BE ASSERTED AGAINST ANY INDEMNIFIED
PARTY BY ANY PERSON, ENTITY OR GOVERNMENTAL AUTHORITY (INCLUDING ANY PERSON OR
ENTITY CLAIMING DERIVATIVELY ON BEHALF OF SUCH GRANTOR), IN CONNECTION WITH OR
ARISING OUT OF OR RELATING TO THE MATTERS REFERRED TO IN THIS AGREEMENT OR THE
OBLIGATIONS, WHETHER (A) ARISING FROM OR INCURRED IN CONNECTION WITH ANY BREACH
OF A REPRESENTATION, WARRANTY OR COVENANT BY A GRANTOR, OR (B) ARISING OUT OF OR
RESULTING FROM ANY SUIT, ACTION, CLAIM, PROCEEDING OR GOVERNMENTAL
INVESTIGATION, PENDING OR THREATENED, WHETHER BASED ON STATUTE, REGULATION OR
ORDER, OR TORT, OR CONTRACT OR OTHERWISE, BEFORE ANY COURT OR GOVERNMENTAL
AUTHORITY; PROVIDED, HOWEVER, THAT THE FOREGOING INDEMNITY AGREEMENT SHALL NOT
APPLY TO ANY CLAIMS, DAMAGES, LOSSES, LIABILITIES AND EXPENSES TO THE EXTENT
ATTRIBUTABLE TO AN INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. 
THE INDEMNITY AGREEMENT CONTAINED IN THIS SECTION SHALL SURVIVE THE TERMINATION
OF THIS AGREEMENT, PAYMENT OF THE OBLIGATIONS AND ASSIGNMENT OF ANY RIGHTS
HEREUNDER.  A GRANTOR MAY PARTICIPATE AT ITS EXPENSE IN THE DEFENSE OF ANY SUCH
CLAIM.


 


22.           GOVERNING LAW AND JURISDICTION.  THIS AGREEMENT HAS BEEN DELIVERED
TO AND ACCEPTED BY THE BANK AND WILL BE DEEMED TO BE MADE IN THE COMMONWEALTH OF
PENNSYLVANIA (THE “COMMONWEALTH”)  THIS AGREEMENT WILL BE INTERPRETED AND THE
RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE
LAWS OF THE COMMONWEALTH.  EACH GRANTOR HEREBY IRREVOCABLY CONSENTS TO THE
EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE COMMONWEALTH;
PROVIDED THAT NOTHING CONTAINED IN THIS AGREEMENT WILL PREVENT THE BANK FROM
BRINGING ANY ACTION, ENFORCING ANY AWARD OR JUDGMENT OR EXERCISING ANY RIGHTS
AGAINST SUCH GRANTOR INDIVIDUALLY, AGAINST ANY SECURITY OR AGAINST ANY PROPERTY
OF SUCH GRANTOR WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC
JURISDICTION.  THE BANK AND EACH GRANTOR AGREE THAT THE VENUE PROVIDED ABOVE IS
THE MOST CONVENIENT FORUM FOR BOTH THE BANK AND SUCH GRANTOR.  EACH GRANTOR
WAIVES ANY OBJECTION TO VENUE AND ANY OBJECTION BASED ON A MORE CONVENIENT FORUM
IN ANY ACTION INSTITUTED UNDER THIS AGREEMENT.


 


23.           WAIVER OF JURY TRIAL.  EACH OF THE GRANTORS AND THE BANK
IRREVOCABLY WAIVES ANY AND ALL RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS AGREEMENT, ANY
DOCUMENTS EXECUTED IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED IN ANY OF SUCH DOCUMENTS.  EACH GRANTOR AND THE BANK ACKNOWLEDGE
THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.

 

7

--------------------------------------------------------------------------------


 

Each Grantor acknowledges that it has read and understood all the provisions of
this Agreement, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.

 

WITNESS the due execution hereof as a document under seal, as of the date first
written above.

 

COMPANIES:

 

 

 

NEW HORIZONS WORLDWIDE, INC.

 

NEW HORIZONS EDUCATION CORPORATION

 

NEW HORIZONS COMPUTER LEARNING CENTER OF ALBUQUERQUE, INC.

 

NHCLC OF SAN ANTONIO, INC.

 

NEW HORIZONS COMPUTER LEARNING CENTER OF HARTFORD, INC.

 

NEW HORIZONS COMPUTER LEARNING CENTER OF DENVER, INC.

 

NEW HORIZONS COMPUTER LEARNING CENTER OF CHARLOTTE, INC.

 

NEW HORIZONS COMPUTER LEARNING CENTER OF SACRAMENTO, INC.

 

NEW HORIZONS COMPUTER LEARNING CENTER OF CLEVELAND, LTD, LLC

 

NEW HORIZONS COMPUTER LEARNING CENTER OF INDIANAPOLIS, INC.

 

NEW HORIZONS COMPUTER LEARNING CENTER OF INDIANAPOLIS, LLC

 

NEW HORIZONS COMPUTER LEARNING CENTER OF MEMPHIS, INC.

 

NEW HORIZONS COMPUTER LEARNING CENTER OF SANTA ANA, INC.

 

NEW HORIZONS COMPUTER LEARNING CENTERS, INC.

 

COMPUTER TRAINING ASSOCIATES OF CHICAGO, INC.

 

NEW HORIZONS COMPUTER LEARNING CENTER OF NASHVILLE, INC.

 

NEW HORIZONS COMPUTER LEARNING CENTER OF METROPOLITAN NEW YORK, INC.

 

NEW HORIZONS COMPUTER LEARNING CENTER OF ATLANTA, INC.

 

NEW HORIZONS FRANCHISING GROUP, INC.

 

NEW HORIZONS COMPUTER LEARNING CENTERS EMEA, LLC

 

NEW HORIZONS COMPUTER LEARNING CENTERS APAC, LLC

 

NOVA VISTA, LLC

 

NH MEXICO, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

TO SECURITY AGREEMENT

 


1.             GRANTOR’S FORM OF ORGANIZATION (I.E., CORPORATION, PARTNERSHIP,
LIMITED LIABILITY COMPANY):

 


2.             GRANTOR’S STATE OF ORGANIZATION, IF A REGISTERED ORGANIZATION
(I.E., CORPORATION, LIMITED PARTNERSHIP OR LIMITED LIABILITY COMPANY):


 


3.             GRANTOR’S PRINCIPAL RESIDENCE, IF GENERAL PARTNERSHIP:


 


4.             ADDRESS OF GRANTOR’S CHIEF EXECUTIVE OFFICE, INCLUDING THE
COUNTY:


 


5.             GRANTOR’S EIN:


 


6.             GRANTOR’S ORGANIZATIONAL ID# (IF ANY EXISTS):


 


7.             ADDRESS FOR BOOKS AND RECORDS, IF DIFFERENT:


 


8.             ADDRESSES OF OTHER COLLATERAL LOCATIONS, INCLUDING COUNTIES, FOR
THE PAST FIVE (5) YEARS:


 


9.             NAME AND ADDRESS OF LANDLORD OR OWNER IF LOCATION IS NOT OWNED BY
THE GRANTOR:


 


10.           OTHER NAMES OR TRADENAMES NOW OR FORMERLY USED BY THE GRANTOR:


 


11.           LIST OF ALL EXISTING COMMERCIAL TORT CLAIMS (BY CASE TITLE WITH
COURT AND BRIEF DESCRIPTION OF CLAIM):

 

--------------------------------------------------------------------------------